PER CURIAM.
On October 10,1997, this Court entered its amended order granting rehearing en banc on the sole issue of the award of expert witness fees. In all other respects, the panel opinion was left in effect.
We have now been advised that the appel-lees have withdrawn their claim for the expert witness fees that had been in controversy. Accordingly, the remaining issue in this case, the issue with respect to which rehearing en banc was granted, has become moot.
This Court’s order granting rehearing en banc is hereby vacated. There will be no need for an oral argument or further en banc proceedings. The portion of the panel opin*561ion dealing with the expert witness fees in question is vacated as moot.
It is so ordered.